Citation Nr: 0806533	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In June 2005, the veteran requested a video conference 
hearing before the Board. VA scheduled a hearing for August 
2006.  However, the veteran failed to appear with no 
explanation provided.  Accordingly, VA considers his hearing 
request withdrawn.  


FINDING OF FACT

The evidence clearly and unmistakably shows that the 
veteran's back disorder existed prior to service and was not 
aggravated by service.


CONCLUSION OF LAW

The presumption that the veteran was of sound condition upon 
entry into service has been rebutted by clear and 
unmistakable evidence, and service connection is denied.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with notice in April 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran responded to the updated notice with a 
statement that he had nothing further to submit.  He has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  In addition, the 
veteran's accredited representative presented written 
argument in February 2008 which demonstrated actual knowledge 
of the evidence necessary to substantiate the claim.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  The Board finds that any 
notice error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

VA has obtained the veteran's service medical records (SMRs) 
and offered to assist the veteran in obtaining evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claim 
file; and the veteran has not contended otherwise.

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

In the present case, a VA examination is not necessary to 
decide the claim because, as discussed below, the record 
contains clear and unmistakable evidence that the disability 
was not caused or aggravated by service.  Therefore, there is 
sufficient evidence to render a decision, and VA was not 
required to conduct an examination.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection for a Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Background and Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder.  The veteran's SMRs show that a pre-enlistment 
physical was performed on September 26, 1969.  The veteran 
did not report a history of back pain at that time, and no 
back disorders were noted by the examiner.  Thus, the 
presumption of soundness attaches and can only be rebutted by 
clear and unmistakable evidence demonstrating that a back 
disorder existed before service and was not aggravated by 
service.  38 U.S.C. 1111. 

According to the veteran's DD-214, he entered on active duty 
on October 3, 1969.  His SMRs note that he first complained 
of lower back pain on October 21, 1969.  The record shows the 
veteran reported that he had suffered "no trauma" and that 
the pain had been ongoing for three weeks.  

On November 3, 1969, an x-ray of the veteran's spine was 
taken, and on November 4, the veteran was diagnosed with 
spondylolysis and spondylolisthesis and referred for an 
orthopedic consultation.  The consultation sheet notes 
"several years dx [diagnosis] of chronic LBP [lower back 
pain]."  On November 7, the veteran was put on a limited 
duty profile "until medical separation has been completed."  
The veteran completed a medical questionnaire on November 10, 
1969, in which he reported his health as "good except for my 
back."  

A summary of the medical board proceedings from November 19, 
1969, noted that the veteran had "back pain for as long as 
he can remember, especially with physical activity," and 
recommended him for separation "for a condition which 
existed prior to service and has not been aggravated by 
service."  The medical board report notes that the veteran 
was present during the proceedings and did not dispute the 
medical board's findings.  

The veteran filed a claim for compensation in November 2003, 
contending that he suffered a back injury in basic training 
that has bothered him since then and for which he needs 
regular treatment.  He claims that he had treatment for his 
back in 1969 and has "self-medicated with doctor care" 
since then.  The record contains a letter from David Hill, 
D.C., stating that he treated the veteran from February 1990 
to October 1995, and that he examined the veteran in August 
2004.  He states that the veteran reported having sustained 
"back injuries" in basic training.  Dr. Hill states that 
the veteran "appears to have moderate degenerative joint 
disease in the lumbar spine that is exacerbated by his work 
as a painter."  Dr. Hill describes this condition as "a 
continuation of an old injury, most likely that reported from 
1969."

In light of this medical evidence, the Board concludes that 
the veteran's back disorder clearly and unmistakably existed 
before service.  By the veteran's own account his back pain 
existed prior to service since, as noted above, he reported 
that his pain had been ongoing for three weeks when he had 
only been in service 18 days.  He subsequently stated that he 
had been diagnosed with lower back pain for several years and 
that he had experienced back pain for as long as he could 
remember.  Finally, the medical board determined that the 
veteran's back disorder preexisted service, and the veteran 
did not challenge this finding.  For these reasons, the Board 
finds that the medical evidence clearly and unmistakably 
shows that the veteran's back disorder preexisted service.

Having found that there is clear and unmistakable evidence 
that the claimed back disorder preexisted service, the Board 
will also consider whether there is also clear and 
unmistakable evidence that the disability was not aggravated 
by service.  

The record shows that the veteran was in service 
approximately 2 months before being discharged because of his 
back disorder.  He initially sought treatment after having 
been in service less than three weeks, and he reported at 
that time that he had suffered no injury.  The record shows 
that the veteran was hospitalized for an unrelated illness 
when he was diagnosed with spondylolysis and 
spondylolisthesis.  Upon discharge from the hospital, the 
veteran was immediately put on limited duty prohibiting him 
from "crawling, stooping, running, jumping, prolonged 
standing over 15 min or marching over 1/4 mile" and from any 
strenuous physical activity, in order to avoid aggravating 
his back condition.  Although he was present at the 
proceedings, he did not object to the medical board's finding 
that his condition was not aggravated by service.  
Furthermore, there is no evidence in the file that the 
veteran sought treatment for his back disorder until 1990, 
when he began receiving treatment from Dr. Hill.  

Dr. Hill opines that the veteran's back pain is attributable 
to an injury suffered in service.  This assessment is 
apparently based on the veteran's subjective statement made 
in 2004, that he suffered an injury in basic training.  The 
veteran also asserted that he had sustained an in-service 
injury in his 2003 claim for compensation.  The Board finds 
these late claims not to be credible given that the veteran 
denied having suffered any injury when he first reported back 
pain in October 1969.  Other facts in the record contradict 
the facts provided by the veteran that formed the basis of 
the opinion.  Because Dr. Hill's opinion as to the cause of 
the back disorder is based on this erroneous information, it 
is given no weight.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), citing Reonal v. Brown, 5 Vet. App. 458 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).  The remainder of his 
assessment of the veteran's current back disorder is only 
that it has been exacerbated by his work as a painter.  

Thus, as there is no credible evidence to the contrary, the 
Board finds that the in-service findings as to the veteran's 
history, as well as the post-service treatment records, 
clearly and unmistakably show that his preexisting back 
disorder was not aggravated by his military service.

The objective medical evidence of record clearly and 
unmistakably shows that the veteran had a back disorder prior 
to his entrance on active duty and that it was not aggravated 
by service.  The Board therefore finds that the presumption 
of sound condition on entering service has been successfully 
rebutted, and the benefit sought is denied.


ORDER


Entitlement to service connection for a back disorder is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


